Exhibit 10.5

 

EARTHLINK, INC.

2011 EQUITY AND CASH INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

 

No. of shares subject to

Nonqualified Stock Option:         

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the 16th
day of February, 2012, between EarthLink, Inc., a Delaware corporation (the
“Company”), and                                          (the “Participant”), is
made pursuant and subject to the provisions of the Company’s 2011 Equity and
Cash Incentive Plan (the “Plan”), a copy of which is attached hereto.  All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.

 

1.                                       Grant of Option.  Pursuant to the Plan,
the Company, on February 16, 2012 (the “Date of Grant”), granted to the
Participant, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, the right and option to purchase
from the Company all or any part of an aggregate of                  shares of
the Common Stock of the Company, at the price of $7.51 per share (which is not
less than the Fair Market Value of a share of Common Stock on the Date of
Grant).  This Option is intended to be treated as a nonqualified stock option,
which is not subject to Code Section 421.  This Option is exercisable as
hereinafter provided.

 

2.                                       Terms and Conditions.  This Option is
subject to the following terms and conditions:

 

(a)                                  Expiration Date.  This Option shall expire
at 11:59 p.m. on February 15, 2022 (the “Expiration Date”) or such earlier time
as set forth in Sections 3, 4, 5, 6, 7 or 8 of this Agreement.  In no event
shall the Expiration Date be later than 10 years from the Date of Grant.

 

(b)                                 Vesting of Option.

 

(i)                                     In General.  Except as otherwise
provided below, this Option shall become exercisable with respect to twenty-five
percent (25%) of the shares of Common Stock subject to the Option (rounded to
the nearest whole share) on each of the first, second, third and fourth
anniversaries of the Date of Grant, provided the Participant has been
continuously employed by, or providing services to, the Company or an Affiliate
from the Date of Grant until such time.  Once this Option has become
exercisable, it shall continue to be exercisable until the earlier of the
termination of the Participant’s rights hereunder pursuant to Sections 3, 4, 5,
6, 7 or 8 of this Agreement or the Expiration Date.  A partial exercise of this
Option shall not affect the Participant’s right to exercise this Option with
respect to the remaining shares of Common Stock, subject to the conditions of
the Plan and this Agreement.

 

(ii)                                  Reduction in Workforce.  If the
Participant’s employment or service is terminated by the Company or an Affiliate
and the Participant is entitled to receive severance benefits under any
severance plan maintained by the Company or an Affiliate, then, to the extent
not exercisable previously, this Option shall become exercisable on termination
of the Participant’s employment or service by the Company or an Affiliate under
circumstances in which the Participant is entitled to receive such severance
benefits, to the same extent the Option would have become exercisable if the
Option had been scheduled to become exercisable pro rata as of each monthly
anniversary of the Date of Grant based upon the Participant’s continued
employment or service from the Date of Grant until the termination of the
Participant’s employment or service (rounded to the nearest whole share).

 

(iii)                               Change in Control.  In the event no
provision is made for the continuance, assumption or substitution by the Company
or its successor in connection with a Change in Control of the Option, then,
contemporaneously with the Change in Control, the Option shall become
exercisable in full, to the extent not exercisable previously, provided the
Participant has remained continuously employed by, or providing service to, the
Company or any Affiliate from the Date of Grant until the Change in Control.  If
provision is made for the continuance, assumption or substitution by the Company
or its successor in connection with the Change in Control

 

--------------------------------------------------------------------------------


 

of the Option, then, if the Participant’s employment with, or service to, the
Company and its Affiliates is terminated by the Company or any Affiliate for any
reason other than Cause, death or Disability or by the Participant for Good
Reason, on or within twenty-four (24) months after the Change in Control, the
Option shall become exercisable in full, to the extent not exercisable
previously, contemporaneously with the termination of the Participant’s
employment with, or service to, the Company and its Affiliates.  For purposes of
this Agreement, “Good Reason” means the Participant’s voluntary termination of
employment with or service to the Company and its Affiliates other than on death
or Disability and based on:

 

(1)                                  The assignment to the Participant of duties
materially inconsistent with the Participant’s position and status with the
Company or Affiliate as they existed immediately prior to the Change in Control,
or a substantial diminution in the Participant’s title, offices or authority, or
in the nature of the Participant’s other responsibilities, as they existed
immediately prior to the Change in Control, except in connection with the
Participant’s termination of employment or service by the Company or any
Affiliate for Cause or on account of the Participant’s death or disability or by
the Participant other than for Good Reason; or

 

(2)                                  A material reduction by the Company or an
Affiliate in the Participant’s base salary as in effect immediately prior to the
Change in Control or as the Participant’s salary may be increased from time to
time, without the Participant’s written consent; or

 

(3)                                  A material reduction by the Company or an
Affiliate in the target cash bonus payable to the Participant under any
incentive compensation plan(s), as it (or they) may be modified from time to
time, as in effect immediately prior to the Change in Control, or a failure by
the Company or an Affiliate to continue the Participant as a participant in such
incentive compensation plan(s) on a basis that is not materially less than the
Participant’s participation immediately prior to the Change in Control or to pay
the Participant the amounts that Participant would be entitled to receive in
accordance with such plan(s); or

 

(4)                                  The Company or an Affiliate requiring the
Participant to be based more than thirty-five (35) miles from the location where
Participant is based immediately prior to the Change in Control, except for
travel on the Company’s or Affiliate’s business that is required or necessary to
performance of the Participant’s job and substantially consistent with the
Participant’s business travel obligations prior to the Change in Control.

 

Additionally, the Participant must give the Company or Affiliate which employs
the Participant notice of any event or condition that would constitute “Good
Reason” within thirty (30) days of the event or condition which would constitute
“Good Reason,” and upon receipt of such notice the Company or Affiliate shall
have thirty (30) days to remedy such event or condition, and if such event or
condition is not remedied within such thirty (30)-day period, any termination of
employment or service by the Participant for “Good Reason” must occur within
sixty (60) days after the period for remedying such condition or event has
expired.

 

(c)                                  Method of Exercise and Payment for Shares. 
This Option shall be exercised by delivering written notice of exercise, along
with the Option price for the portion of the Option being exercised and all
applicable tax withholdings, to the attention of the Company’s Secretary at the
Company’s address specified in Section 13 below.  The exercise date shall be the
date of delivery.  The Participant shall pay the Option price and all applicable
tax withholdings in cash or cash equivalent acceptable to the Committee. 
However, the Committee in its discretion may, but is not required to, allow the
Participant to pay the Option price and tax withholdings (i) by surrendering
shares of Common Stock the Participant already owns, (ii) by a cashless exercise
through a broker, (iii) by means of a “net settlement” procedure, (iv) by such
other medium of payment as the Committee shall authorize or (v) by any
combination of the allowable methods of payment set forth herein (but only for
the minimum required withholding to pay any withholding taxes).

 

(d)                                 Transferability.  Except as provided herein,
this Option is nontransferable and, during the Participant’s lifetime, only the
Participant may exercise this Option.  Notwithstanding the foregoing, this
Option may be transferred by will or the laws of descent and distribution, and
during the Participant’s lifetime, may be transferred by the Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and

 

2

--------------------------------------------------------------------------------


 

conditions as are appropriate for such transferees to be included in the class
of transferees who may rely on a Form S-8 Registration Statement under the
Securities Act of 1933 to sell shares issuable upon exercise of Options granted
under the Plan.  Any such transfer will be permitted only if (i) the Participant
does not receive any consideration for the transfer and (ii) the Committee
expressly approves the transfer.  Any transferee to whom this Option is
transferred shall be bound by the same terms and conditions that governed this
Option during the time it was held by the Participant (which terms and
conditions shall still be read from the perspective of the Participant);
provided, however, that the transferee may not transfer this Option except by
will or the laws of descent and distribution.  Any such transfer shall be
evidenced by an appropriate written document that the Participant executes and
the Participant shall deliver a copy thereof to the Committee on or prior to the
effective date of the transfer.  No right or interest of the Participant or any
transferee in this Option shall be liable for, or subject to, any lien,
obligation or liability of the Participant or any transferee.

 

3.                                       Exercise in the Event of Death.  This
Option shall be exercisable for all or part of the number of shares of Common
Stock that the Participant is entitled to purchase pursuant to Section 2(b) as
of the date of the Participant’s death, reduced by the number of shares for
which the Participant previously exercised the Option, in the event the
Participant dies while employed by, or providing services to, the Company or any
Affiliate prior to the Expiration Date and the termination of the Participant’s
rights under Sections 4, 5, 6, 7 or 8 of this Agreement.  In that event, this
Option may be exercised by the Participant’s estate, or the person or persons to
whom the Participant’s rights under this Option shall pass by will or the laws
of descent and distribution, for the remainder of the period preceding the
Expiration Date or within twelve (12) months after the date the Participant
dies, whichever period is shorter.

 

4.                                       Exercise in the Event of Disability. 
This Option shall be exercisable for all or part of the number of shares of
Common Stock that the Participant is entitled to purchase pursuant to
Section 2(b) as of the date the Participant ceases to be employed by, or provide
service to, the Company and its Affiliates on account of a Disability, reduced
by the number of shares for which the Participant previously exercised the
Option, if the Participant ceases to be employed by, or provide service to, the
Company and its Affiliates on account of a Disability prior to the Expiration
Date and the termination of the Participant’s rights under Sections 3, 5, 6, 7
or 8 of this Agreement.  In that event, the Participant may exercise this Option
for the remainder of the period preceding the Expiration Date or within twelve
(12) months after the date Participant ceases to be employed by, or provide
services to, the Company or any Affiliate on account of a Disability, whichever
period is shorter.  The Committee, in its sole discretion, shall determine
whether the Participant has a Disability for purposes of this Agreement.

 

5.                                       Exercise in the Event of Retirement. 
This Option shall be exercisable for all or part of the number of shares of
Common Stock that the Participant is entitled to purchase pursuant to
Section 2(b) as of the date the Participant ceases to be employed by, or provide
services to, the Company and its Affiliates due to Retirement, reduced by the
number of shares for which the Participant previously exercised the Option, if
the Participant ceases to be employed by, or provide services to, the Company
and its Affiliates due to Retirement prior to the Expiration Date and the
termination of the Participant’s rights under Sections 3, 4, 6, 7 or 8 of this
Agreement.  In that event, the Participant may exercise this Option for the
remainder of the period preceding the Expiration Date or until the date that is
twelve (12) months after the date Participant ceased to be employed by, or
provide services to, the Company and its Affiliates due to Retirement, whichever
period is shorter.

 

6.                                       Exercise in Connection with a Change of
Control.  This Option shall be exercisable for all or part of the number of
shares of Common Stock that the Participant is entitled to purchase pursuant to
Section 2(b) as of the date the Participant terminates employment with, or
service to, the Company and its Affiliates in contemplation of or within twelve
(12) months after a Change in Control, reduced by the number of shares for which
the Participant previously exercised the Option, if the Company or an Affiliate
terminates the Participant’s employment or service involuntarily and without
Cause in contemplation of or within twelve (12) months after a Change in Control
prior to the Expiration Date and the termination of the Participant’s rights
under Sections 3, 4, 5, 7 or 8 of this Agreement.  In that event, the
Participant may exercise this Option for the remainder of the period preceding
the Expiration Date or until the date that is six (6) months after the date
Participant ceases to be employed by, or provide services to, the Company or any
Affiliate, whichever period is shorter.

 

7.                                       Exercise After Termination of
Employment or Service.  This Option shall be exercisable for all or part of the
number of shares of Common Stock that the Participant is entitled to purchase
pursuant to Section 2(b) as

 

3

--------------------------------------------------------------------------------


 

of the date the Participant ceases to be employed by, or provide services to,
the Company or any Affiliate, reduced by the number of shares for which the
Participant previously exercised the Option, if the Participant ceases to be
employed by, or provide services to, the Company and its Affiliates other than
on account of death, Disability, Retirement or being terminated for Cause or
being terminated involuntarily and without Cause in contemplation of or within
twelve (12) months after a Change in Control prior to the Expiration Date and
the termination of the Participant’s rights under Sections 3, 4, 5, 6 or 8 of
this Agreement.  In that event, the Participant may exercise this Option for the
remainder of the period preceding the Expiration Date or until the date that is
thirty (30) days (three (3) months if the Option was granted in return for
Participant’s service on the Board or Board of Directors of an Affiliate) after
the date Participant ceases to be employed by, or provide services to, the
Company or any Affiliate, whichever period is shorter.

 

8.                                       Termination of Employment or Service
for Cause.  Notwithstanding any other provision of this Agreement, all rights
hereunder will be immediately discontinued and forfeited, and the Company shall
not have any further obligation hereunder to the Participant and the Option will
not be exercisable for any number of shares of Common Stock (even if the Option
previously became exercisable), on and after the time the Participant is
discharged from employment or service with the Company or any Affiliate for
Cause.

 

9.                                       Agreement to Terms of the Plan and
Agreement.  The Participant has received a copy of the Plan, has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions.

 

10.                                 Tax Consequences.  The Participant
acknowledges (i) that there may be adverse tax consequences upon acquisition or
disposition of the shares of Common Stock received upon exercise of this Option
and (ii) that Participant should consult a tax adviser prior to such acquisition
or disposition.  The Participant is solely responsible for determining the tax
consequences of the Option and for satisfying the Participant’s tax obligations
with respect to the Option (including, but not limited to, any income or excise
tax as resulting from the application of Code Section 409A), and the Company
shall not be liable if this Award is subject to Code Section 409A.

 

11.                                 Fractional Shares.  Fractional shares shall
not be issuable hereunder, and when any provision hereof may entitle the
Participant to a fractional share such fractional share shall be disregarded.

 

12.                                 Change in Capital Structure.  The terms of
this Option shall be adjusted in accordance with the terms and conditions of the
Plan as the Committee determines is equitably required in the event the Company
effects one or more stock dividends, stock splits, subdivisions or
consolidations of shares or other similar changes in capitalization.

 

13.                                 Notice.  Any notice or other communication
given pursuant to this Agreement, or in any way with respect to this Option,
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:

 

EarthLink, Inc.

 

 

1375 Peachtree Street - Level A

 

 

Atlanta, Georgia 30309

 

 

Attention: General Counsel

 

 

 

If to the Participant:

 

 

 

 

 

 

 

 

 

14.                                 Shareholder Rights.  The Participant shall
not have any rights as a shareholder with respect to shares of Common Stock
subject to this Option until the issuance of the shares of the Common Stock upon
exercise of the Option.

 

15.                                 No Right to Continued Employment or
Service.  Neither the Plan, the granting of this Option nor any other action
taken pursuant to the Plan or this Option constitutes or is evidence of any
agreement or

 

4

--------------------------------------------------------------------------------


 

understanding, expressed or implied, that the Company or any Affiliate shall
retain the Participant as an employee or other service provider for any period
of time or at any particular rate of compensation.

 

16.                                 Binding Effect.  Subject to the limitations
stated above and in the Plan, this Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.

 

17.                                 Conflicts.  In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

18.                                 Counterparts.  This Agreement may be
executed in a number of counterparts, each of which shall be deemed an original,
but all of which together shall constitute one in the same instrument.

 

19.                                 Miscellaneous.  The parties agree to execute
such further instruments and take such further actions as may be necessary to
carry out the intent of the Plan and this Agreement.  This Agreement and the
Plan shall constitute the entire agreement of the parties with respect to the
subject matter hereof.

 

20.                                 Section 409A.  Notwithstanding any of the
provisions of this Agreement, it is intended that the Option be exempt from
Section 409A of the Code.  Notwithstanding the preceding, neither the Company
nor any Affiliate shall be liable to the Participant or any other person if the
Internal Revenue Service or any court or other authority have any jurisdiction
over such matter determines for any reason that the Option is subject to taxes,
penalties or interest as a result of failing to be exempt from, or comply with,
Section 409A of the Code.

 

21.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of Delaware, except to the extent federal law
applies.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

[Signatures continued on next page]

 

5

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

[Participant’s Name]

 

--------------------------------------------------------------------------------

 